PER CURIAM.
This is an appeal by defendant, Stanley Leader, from an order granting the plaintiff’s, Coral Television Corporation, motion for summary final judgment in an action by plaintiff for non-payment of an alleged indebtedness for advertising services furnished by plaintiff to the defendant.
We have considered the record, briefs and argument of counsel in the light of the controlling principles of law, and have concluded that the trial judge erred in entering summary final judgment in favor of the plaintiff because the record reveals that there are genuine issues of material fact which have not been eliminated by the plaintiff as movant for summary judgment.
Accordingly, the summary judgment entered in favor of the plaintiff is reversed for further proceedings.
Reversed and remanded.